DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goodsitt et al, US Pat. 10,325,087.
Goodsitt et al disclose systems and methods for authenticating a user at a public terminal comprising: one or more of public terminal 110, secure server 140, and user device 160; a process 200 for receiving credentials; public terminals 110 for receiving one or more user credentials; the public terminal 110 transmits credential information for remote processing to a secure server 140; based on the received information, secure server 140 generates a mobile device code; the mobile device code may include a visual encoded symbol, including a Quick-Response ( QR) code using the numerical value; the public terminal 110 displays the mobile device code on display 132; the user device 160 receives the mobile device code from public terminal 110; a camera 172 of user device 160 captures the QR code as it is displayed by public terminal 110 (e.g., using display 132); the user device 160 may generate a message to provide the mobile device code to secure server 140; the user device 160 may transmit the scanned input .
Response to Arguments
Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive. See examiner remarks.
Remarks:
In response to the applicant argument that the prior art (Goodsitt et al/ 10,325,087) fails to disclose transmitting the login page, the examiner respectfully disagrees. The prior teaches sending code to generate a query so that the server application can determine the user profile to provide password interface (login page) (Fig. 2, steps 200-225). The applicant further argued that the prior art fails to disclose wherein the user is not required to input a username and password for authentication, the examiner respectfully disagrees. The prior art discloses that the password maybe pattern entry field (optical code) or image selection fields (col. 13, lines 35-49), these input devices do not require username and password. The applicant’s arguments are not persuasive. Refer to the rejection above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876